Citation Nr: 1109138	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for polycystic kidney disease (PCKD).

2.  Entitlement to service connection for hypertension, including as secondary to PCKD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1983 to October 1989.  He was subsequently a member of the U.S. Army Reserves with a period of active duty from January 2003 to November 2003.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied petitions to reopen these previously denied and unappealed claims.
 
In October 2007, the Board reopened and remanded the Veteran's claims for service connection for PCKD and hypertension on the merits to RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran's PCKD was diagnosed in 1993 in the period between his active duty service and his enlistment in the reserves, and the weight of the competent and credible evidence is against a finding that it was caused by his active duty service prior to the diagnosis or was not permanently aggravated beyond the natural progression by his ACDUTRA and active duty period subsequent to the diagnosis.

2.  The Veteran's hypertension was diagnosed in 2000 during his inactive reserve service and outside the one-year presumptive period following his first period of active duty, and the weight of the competent and credible evidence is against a finding that it was caused by his active duty service or ACDUTRA prior to the diagnosis or that it was permanently aggravated beyond the natural progression by his periods of ACDUTRA and active duty period subsequent to the diagnosis.




CONCLUSIONS OF LAW

1.  Polycystic kidney disease was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by service, did not manifest during the one-year presumptive period following service, and is not proximately due to a service-connected disability.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2003 and September 2008.  These letters informed him of the evidence required to establish his claims for service connection and of his and VA's respective responsibilities in obtaining supporting evidence.  The more recent September 2008 letter also complied with Dingess, as it apprised him of the downstream disability rating and effective date elements of his claims.

VA fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs), VA treatment records, and the private treatment records he indicated.  There is no indication of any outstanding records pertaining to his claims.  

VA also afforded the Veteran a medical examination in June 2009 to determine whether his PCKD and hypertension were attributable to his military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This examination also satisfied the Board's October 2007 remand directives in further developing the claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Furthermore, the Board requested an opinion from a VA expert in nephrology in June 2010 for additional clarification.  The Board finds that these two VA opinions adequately address the question of aggravation of the Veteran's PCKD and hypertension while on active duty in 2003.  The Board notes the arguments made by the Veteran's representative concerning the adequacy of the medical opinions of record.  The Board; however, finds that for reasons noted below in the analysis that such opinions are indeed adequate as they were based on a review of the record, sound medical principles and included a rationale.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection for PCKD 

The Veteran claims that he is entitled to service connection for PCKD because his condition worsened beyond the natural progression during his most recent period of active duty service from January 2003 to November 2003.  For the sake of clarity and as different presumptions apply to the Veteran's different types of service, the Board will consider the Veteran's eligibility based on direct incurrence or aggravation during his first period of active duty service, during his intervening reserve service, and during his second period of active duty service separately.  However for the reasons and bases discussed below, the Board finds that service connection for PCKD is not warranted.


Active Duty from April 1983 to October 1989

The Veteran served on active duty from April 1983 to October 1989.  The Veteran is presumed to have been in sound condition upon enlistment with the exception of defects noted on his enlistment examination or those proven by clear and unmistakable evidence to have pre-existed service.  38 U.S.C.A. §§ 1111 and 1131.  In this case no defects of the Veteran's kidneys were noted upon enlistment in April 1983 so he is presumed to have been in sound condition at that time.
 
The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link any current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's STRs from his first period of service from April 1983 to October 1989 do not show any treatment or diagnosis for a kidney condition.  A January 1985 record shows treatment for upset stomach and diarrhea diagnosed as viral gastroenteritis.  Urinalysis was positive for occult blood.  A May 1988 record shows treatment for nausea and vomiting and tenderness in abdomen diagnosed as mild epidemic gastritis. A stool sample showed normal enteric flora.  As the Veteran's STRs show no treatment or diagnosis of PCKD, these records provide evidence against his claim for direct incurrence of the disorder during this time period.  See Struck v. Brown, 9 Vet. App. 145 (1996).  As the Veteran is presumed sound upon enlistment for this period of service, his condition could not have been aggravated by this period of service.  Therefore, there is no basis to grant service connection based on this period of service.

A. Army Reserves from April 1993 to December 2002

Following the Veteran's first period of active duty, he had a break in service from October 1989 until he enlisted in the Army Reserves in April 1993.  For the period of reserve service from April 1993 to December 2002, the Veteran may be eligible for service connection based on his active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  

To establish status as a "Veteran"" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  See also McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").

In order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Unlike the Veteran's prior period of service, the presumption of soundness does not apply to this period of service because one, presumptive periods do not generally attach to reserve service and two, the medical evidence indicates that the Veteran's PCKD pre-existed his enlistment in the Army Reserves.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
As to active duty service, it is the Secretary's burden to rebut the presumption of in-service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However presumptive periods generally do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Hines v. Principi, 18 Vet. App. 227 (2004); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 38 C.F.R. § 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases) for periods of ACDUTRA or INACDUTRA would be inappropriate.  

Recently in Donnellan v. Shinseki, No. 07-2041 (U.S. Vet. App. Nov. 17, 2010), the Court held that, in order to establish status as a Veteran, a claimant seeking benefits based on aggravation of an injury or disease during a period of ACDUTRA has the burden of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, the Veteran has not presented any evidence that his PCKD was aggravated by an injury or disease while on ACDUTRA or an injury while on INACDUTRA. 

On the April 1993 enlistment examination, the Veteran indicated that he had been treated by Dr. Rice for PCKD.  He reported that he had had an ultrasound for abdominal discomfort which revealed cysts in the kidneys but that his renal function was normal.

A February 1997 private treatment record from Y.M.L., M.D. indicates that the Veteran had had polycystic kidneys for four years.  He was negative for hypertension at that time.  A January 1998 ultrasound showed enlarged kidneys with multiple bilateral renal cysts consistent with adult polycystic kidney disease.  

The Board finds that the Veteran's PCKD preceded his enlistment in the Army Reserves because it was noted on his enlistment physical examination report.  This would establish PCKD as a pre-existing condition for the Veteran's reserve service and the Veteran would need to prove that his ACDUTRA service aggravated his PCKD. The Veteran has not alleged that any of his periods of ACDUTRA aggravated this pre-existing condition.  He has not submitted any evidence medical or otherwise that supports that his periods of ACDUTRA aggravated his PCKD.  Therefore, there is no basis to grant service connection based on this period of service.
 
B. Active Duty from  January 2003 to November 2003

As to the Veteran's second period of active duty, the presumption of sound condition would again be applicable.  VA's General Counsel has held that to rebut the presumption of sound condition when entering service under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service beyond its natural progression.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board finds that there is clear and unmistakable evidence that the disease existed prior to this period of service as there is a diagnosis of this condition and treatment records for this condition prior to the Veteran's return to active duty in January 2003.  

On the pre-deployment physical dated January 14, 2003, the Veteran indicated that he had polycystic kidney disease, hypertension, and diverticulosis.  He indicated his general health was good.  The examiner noted that the Veteran's last physical was August 1998, that no referral was indicated and that the Veteran was deployable.

A week later the Veteran complained of headaches and lower back pain.  His blood pressure was 185/100 at that time.  On January 29, 2003, the Veteran's blood pressure was 166/91.  On February 12, 2004, the Veteran's blood pressure was 166/91.  On March 3, 2003, the Veteran's blood pressure was 119/75.  The Veteran reported abdominal pain located in the lower abdominal area originating under umbilicus and radiating to lower back and groin for one week.  The examiner found the Veteran to be in moderate distress, his abdomen was tender to palpation but soft with no rebound, rigidity or guarding.  The examiner indicated muscular pain and mild dehydration. 

On March 14, 2003, the Veteran requested a physical profile for PCKD and increased hypertension.  His blood pressure was 123/83.  On March 17, 2003, his blood pressure was 141/87.  On March 24, 2003, his blood pressure was 132/83.  The Veteran reported periumbilical pain radiating to his flank.  The examiner indicated symptomatic PCKD.  On March 31, 2003, an examiner noted polycystic kidney disease with abdominal pain and palpable kidneys on abdominal examination.  The examiner indicated that the examinee is not qualified for service.
On a May 11, 2003, Post-Deployment health assessment the Veteran indicated that his health got worse during deployment.

An August 2003 letter from the Chief of Nephrology states that "based on physical exam and radiographic findings by the attending physician on 13 March 2003 the soldier's present state of health has deteriorated compared to June 2002.  In particular, he has marked enlargement of kidney cysts associated with abdominal pain and worsening hypertension.  The renal function was normal."

The Board also finds that there is clear and unmistakable evidence that the disease was not aggravated by this period of service beyond its natural progression.  

The June 2009 VA examiner opined that the Veteran's PCKD is less likely as not caused by or aggravated by military service.  The examiner's rationale was " [t]he Veteran in question was diagnosed in 1998.  He had been discharged from service in 1989.  He returned to service in Jan. 2003 but was discharged in Nov. 2003.  The aggravation of the PCKD and the renal function has been progressive and present prior to his second military enrollement [sic].  Veteran's creatine [sic] was found to be as follow- March 2000: 1.3, July 2000: 1.4, Sept 2000: 1.6.  These abnormal creatine [sic] levels indicate abnormal progression of his renal function prior to his second enrollment in the military.  While in service, his creatine [sic] was Jan/7/03 1.3, Mar/25/2003 was found 1.4.  In 2/20/04, after he was discharged from service, creatinine was found again 1.6.  This indicate [sic] a chronic deterioration of his renal function which was present prior to his military enrollement [sic] and is the natural course of this disease process.  In regards to the renal cysts, the ultrasound of 1/7/98 demonstrated enlarged kidneys with multiple bilateral renal cysts.  The ultrasound of 6/27/02 demonstrate [sic] multiple bilateral cysts, largest on the left measuring 7.7 cm X 6.7 cm.  Ultrasound of Feb 3, 2003 demonstrate [sic] increase in the size 8.5 X 7 cm with multiple bilateral renal cysts.  Veteran had the bilateral renal cysts prior to the military services as part of his part of his disease process.  Again, the bilateral cysts were present prior to his military enrollment.  Since the condition is chronic in nature, the renal cysts will continue to grow as the natural course of his disease process."  Since the examiner based her opinion on a thorough review of the record, the Board finds that her opinion constitutes compelling evidence against the claim for service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The October 2010 VA expert opined that "[the Veteran's] laboratory studies including serum creatinine and BUN do not suggest permanent aggravation of kidney function as a result of his active service.  There is no evidence of worsening blood pressure control and no evidence of increasing need for multiple drug treatment regimen for blood pressure control until approximately 2008.  There is no evidence of increasing severity of hypertension as a result of his active service.  There is no evidence of worsening of polycystic kidney disease beyond the natural progression secondary to his active service, utilizing laboratory parameters such as BUN and creatinine."  The Board also finds this opinion provides compelling evidence against the claim for service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).

The Veteran has indicated that he believes his PCKD was chronically aggravated by his second period of active duty service, however, aggravation of this condition is a medical question and the Veteran does not have any medical expertise to be competent to testify to aggravation of his PCKD beyond the natural progression.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  The Veteran is competent to describe his readily-identifiable symptoms of PCKD such as headache, nausea and abdominal pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  He may also be competent to report that he continued to have symptoms consistent with his diagnosed condition and that those symptoms have increased in severity.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance a perceptible increase in symptoms is not necessarily equivalent to a chronic worsening of the condition, as both VA opinions stated that the true indicators of worsening of PCKD would be an impairment of renal function seen on ultrasound of the kidneys and laboratory tests such as creatinine and BUN.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  These indicators would not be capable of lay observation.  Both VA opinions indicate that during the Veteran's second period of active duty, there was very little increase in the severity of the Veteran's condition by these key indicators.  These opinions would argue against significant and lasting worsening of the condition during this period of service.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Although there is evidence of the existence of the condition and evidence of worsening of the condition even if only slight by the renal function indicators, this worsening must be beyond the natural progression of the disorder.  See 38 C.F.R. § 3.306(a).  The VA opinions clearly indicate that the Veteran's condition was anticipated to progressively worsen over time and that it did not worsen beyond that natural progression during the Veteran's second period of active duty. 

The Board finds that the VA opinions are more probative than the Veteran's opinion on worsening of his condition beyond the natural progression.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  

Because the issue in question is the medical question of whether the Veteran's PCKD has worsened beyond the natural progression of his disorder, rather than whether he has the condition or whether his condition has increased in severity which he may be established by lay evidence, the opinions of medical professionals who are familiar with PCKD and its progression are significantly more probative than the Veteran's lay opinion.  See also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.)  

Therefore, the Board finds that the VA opinions constitute clear and unmistakable evidence that his PCKD did not worsen beyond the natural progression of the disorder sufficient to rebut the presumption of aggravation.  In weighing the Veteran's opinion that his PCKD worsened beyond the natural progression of the disorder during his second period of active duty from January 2003 to November 2003 against the two VA opinions that the Veteran's condition worsened only slightly, if at all, and that any worsening was clearly within the anticipated natural progression of the disorder, the Board finds that preponderance of the evidence is in favor of a finding that the Veteran's PCKD did not worsen beyond the natural progression of the disorder.  Accordingly, the Veteran's claim for service connection for PCKD is denied.

III.  Service Connection for Hypertension

The Veteran is also seeking service connection for hypertension.  However this condition was also diagnosed in the intervening period between active duty periods and there is clear and unmistakable evidence that it was not aggravated by the second period of active duty.  

A. Active Duty from April 1983 to October 1989

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101(Note 1) (2010).

Hypertension also may be presumed to have been incurred in service if manifest to a compensable degree of at least 10-percent disabling within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.

The minimum compensable disability rating (of 10 percent) for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2010).

The STRs from the Veteran's first period of active duty service do not show any treatment or diagnosis of hypertension.  The treatment records show a couple of elevated blood pressure readings but no reading above 90 mm. diastolic or 160 mm. systolic to support a diagnosis of hypertension.  A January 1985 treatment record shows blood pressure reading of 140/80.  A May 1988 treatment record includes a blood pressure reading of 112/78.  His separation examination in February 1989 included a blood pressure reading of 110/70.  A March 1989 treatment record shows a reading of 140/88.

As the Veteran's STRs show no treatment or diagnosis of hypertension, these records provide evidence against his claim for direct incurrence of the disorder during this time period.  See Struck v. Brown, 9 Vet. App. 145 (1996).  As the Veteran is presumed sound upon enlistment for this period of service, his condition could not have been aggravated by this period of service.  The Veteran's records do not show a diagnosis of hypertension within one-year of his active duty service, i.e. prior to October 1990, to establish service connection on a presumptive basis. Therefore, there is no basis to grant service connection based on this period of service.

B. Army Reserves from April 1993 to December 2002

The medical records establish that the Veteran was diagnosed with hypertension in February 2000 and began medication for control of his blood pressure.  Although the Veteran's condition was diagnosed during his period of reserve service, there is no evidence that it was incurred in or aggravated by any period of ACDUTRA.

A July 1991 sick slip indicates treatment for headaches and dizziness with a blood pressure of 128/80.  The April 1993 enlistment examination for the Army reserves shows blood pressure of 136/84.  A December 1997 private treatment record shows a blood pressure reading of 160/86.  An August 1998 reserves medical examination shows a blood pressure of 149/88.  VA treatment records from October 2000 indicate a diagnosis of hypertension in February 2000.

The Veteran has not alleged that his hypertension began during one of his periods of ACDUTRA or that it was aggravated by any of these periods.  He has not submitted any evidence medical or otherwise that support that his periods of ACDUTRA caused or aggravated his hypertension.  Therefore, there is no basis to grant service connection based on these periods of ACDUTRA service.

C. Active Duty from January 2003 to November 2003

As the Veteran's medical records show that he was diagnosed with hypertension prior to his return to active duty in January 2003, there is clear and unmistakable evidence of a pre-existing condition to rebut the presumption of soundness.  As two VA experts opined that the worsening or increase in severity of the Veteran's hypertension was the natural progression of his PCKD, the Board finds that there is also clear and unmistakable evidence that the Veteran's hypertension was not aggravated by active duty service to rebut the presumption of aggravation.

The Veteran's STRs from his second period of service show that the Veteran had a diagnosis of hypertension and was taking medication to control his blood pressure when he returned to active duty in January 2003.  Once on active duty the Veteran's records show that on January 20, 2003,  his blood pressure was 185/100; on January 29, 2003, his blood pressure was 166/91; on February 12, 2004, his blood pressure was 166/91; on March 3, 2003, his blood pressure was 119/75; on March 14, 2003, his blood pressure was 123/83; on March 17, 2003, his blood pressure was 141/87; and on March 24, 2003, his blood pressure was 132/83.  

An August 2003 letter from the Chief of Nephrology states that the Veteran had worsening hypertension in March 2003 compared with his medical records from June 2002.
 
The June 2009 VA examiner opined that the Veteran's hypertension is less likely as not caused by or aggravated by military service.  The examiner stated that the hypertension is due to the PCKD and it is anticipated that as the Veteran's renal function deteriorates with his PCKD his hypertension will increase.  She believed that the Veteran's worsening hypertension during his second period of service was the natural progression of his PCKD.

The October 2010 VA expert also opined that the Veteran's hypertension was not chronically worsened beyond the natural progression by his second period of active duty service.

As with the PCKD, the Veteran is competent to testify to the observable symptoms of his hypertension such as dizziness or headaches.  The Veteran is also competent to testify to the frequency or severity of these symptoms.  But as with his PCKD, the Veteran does not have the medical expertise to determine whether his hypertension has worsened beyond the natural progression of the disorder.  Both VA opinions stated that the increase in blood pressure or decrease in ability of the medications to control blood pressure during his second period of active duty service was the expected natural progression of his condition.

As the Board finds the opinions of the VA experts to be more probative than the Veteran's lay opinion, the Board finds the preponderance of the evidence is in favor of a finding that the Veteran's hypertension was not worsened beyond the natural 






	(CONTINUED ON NEXT PAGE)



progression by his second period of active duty service.  Accordingly, service connection for hypertension is denied.


ORDER

The claim for service connection for PCKD is denied.

The claim for service connection for hypertension is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


